MEMORANDUM**
In a prior disposition, we affirmed the conviction and sentence of defendant-appellant Lance Van Alstyne. Van Alstyne later filed a petition for certiorari before the United States Supreme Court, which granted the petition, vacated our judgment and remanded the case to us for further consideration in light of United States v. Booker, — U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). Because the Sentencing Guidelines are no longer binding after the Court’s decision in Booker—and we cannot ascertain whether the district court would have imposed a different sentence under a discretionary regime—we remand to the district court for reconsideration of Van Alstyne’s sentence in light of United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc). Van Alstyne’s conviction is affirmed for the reasons stated in our prior disposition.
Conviction AFFIRMED; REMANDED for sentence proceedings.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.